Citation Nr: 1729642	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine (hereinafter "low back condition.")  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1962 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the matter of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability, the Veteran was most recently afforded a VA spine examination in January 2014.  However, the examination report does not indicate that range of motion testing of the Veteran's spine was performed in active motion, passive motion, weight-bearing, and non weight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  On remand, the AOJ should afford the Veteran a new VA spine examination to determine the current severity of his service-connected low back condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records to include those from the Bay Bines VAMC beyond January 2014.
2.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his service-connected low back condition.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

All symptoms of the Veteran's low back condition should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

The examiner must also ascertain whether the Veteran's low back disorder involves intervertebral disc syndrome, and if so, whether it is manifested by, or productive of, incapacitating episodes and the frequency thereof.  

The examiner is advised that an "incapacitating episode" is defined by the regulations as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

Address whether the Veteran has any neurological abnormality associated with the low back condition, and if applicable, identify the nerve root involved and the severity of such impairment.  

Also address whether the Veteran's service-connected low back condition is productive of bowel or bladder impairment.  

3.  Thereafter, the issue on appeal should then be readjudicated.  If the issue on appeal is not resolved to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



